           Case 1:20-cr-00016-LEK Document 13 Filed
                                           I o' I, 02/06/20 Page 1 of 3                                PageID #: 45
AO 199A (Rev.12/11) Order Setting Conditions of Release
                                                          p.-\ ii! W
                                                                   W P I'l
                                                                       i> Irv L.
                                                                              Sir                     nucu 1 riL. p , f,
                                                                                                      FILED IN THE
                                                                                                                      Pagfelof 3
                                                                                              UNIilDSTATCO DISTRICT
                                                                                                   DISTRICT OF HAWAII
                                           UNITED STATES DISTRICT COURT
                                                          District of Hawaii
                                                                            ..                        FEB 06 2020
                                                                                              at    o'clock ancA'^ min. A M
          UNITED STATES OF AMERICA                                                                 SUE BEITIA, CLERK"^
                                                                                                                      4
                           V.                                                       Case Number:CR 20-00016 LEK



          HENRY MALINAY
                                     Defendant


                                        ORDER SETTING CONDITIONS OF RELEASE


IT IS ORDERED that the defendant's release is subject to these conditions:

         (1)         The defendant must not violate federal, state or local law while on release.

         (2)        The defendant must cooperate in the collection of a DNA sample if the collection is authorized
                     by 42 U.S.C. § 14135a.

         (3)         The defendant must advise the court or pretrial services officer or supervising officer in writing
                     before any change of residence or telephone number.

         (4)         The defendant must appear in court as required and, if convicted, must surrender as directed to
                    serve a sentence that the court may impose.

                     The defendant must appear at: US Courthouse. 300 Ala Moana Blvd. Honolulu. Hawaii on _

                    If blank, defendant will be notified of next appearance.

          (5)        The defendant must sign an Appearance Bond, if ordered.
           Case 1:20-cr-00016-LEK Document 13 Filed 02/06/20 Page 2 of 3                                PageID #: 46
AO 199B (Rev.12/11) Additional Conditions of Release                                           ^
                                                                                                        Case Number: CR 20-00016 LEK

                                                       Additional Conditions of Release

          IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

()(6) The defendant is placed in the custody of:
      Person or organization
          Address (only ifabove is an organization)
         City and State                                               Tel No.
who agrees(a)to supervise the defendant,(b)use every effort to assure the defendant's appearance at all court proceedings, and
(c) notify the court immediately if the defendant violates a conditions of release or is no longer in the custodian's custody.

                                                                           Signed:
                                                                                                      Custodian or Proxy


(7)       The defendant shall:


(7b)      Comply with pretrial services supervision, and abide by all conditions ofrelease as directed by Pretrial Services. You
          are required to inform Pretrial Services within 24 hours of any contact with law enforcement, including but not limited
          to, any arrest, questioning (excludes instant offense), or traffic stop.

(7c)      Maintain or actively seek employment, as directed by Pretrial Services.

(7gl) Surrender any passport and all travel documents to the U.S. Pretrial Services Office. Do not apply for/obtain a passport.
      If not convicted, the passport will be returned to the defendant unless needed for evidentiary purposes. If convicted,
      Pretrial Services will forward the passport to the U.S. Probation Office upon disposition ofthis case unless otherwise
          directed by the Court. Surrender no later than: February 14.2020.

(7h3)     Travel is restricted to: the island of Oahu and the District of Nevada.

(7i)      Do not change residence without the advance approval of Pretrial services.

(7ml) Contact is prohibited directly, indirectly, or through third parties with: co-defendants, co-conspirators, or witnesses in
      this and any related case. The U.S. Attorney's Office will provide Pretrial Services with initial and updated lists of
          names of persons with whom contact is prohibited.

(7s1)     You are prohibited from owning, possessing, or controlling any firearm or ammunition. Immediately surrender all
          firearms and ammunition to an agent approved by Pretrial Services.

(8n)      Provide Pretrial Services with any and all requested financial information regarding your financial status including, but
          not limited to: employment and all sources ofincome, bank accounts, assets and liabilities, and investments. You are
          required to sign and execute an Authorization to Release Financial Information as requested by Pretrial Services.

(8o)      Pretrial Services is authorized to run credit reports on a random and "as needed" basis during the course ofsupervision
          to ensure compliance with pretrial release conditions. You are required to sign and execute any necessary release
          forms including, but not limited to an Authorization to Release Financial Information, as requested by Pretrial Services.

(8r)       You are prohibited from handling other person's money for investment purposes, unless approved by Pretrial Services.

(9a)      In conjunction with the Ho'okele program, the Court authorizes the defendant to participate in voluntary stress and
          anxiety counseling as arranged by Pretrial Services.
          Case 1:20-cr-00016-LEK Document 13 Filed 02/06/20 Page 3 of 3                                          PageID #: 47
A01j9C(Rev.09/08)Advice of Penalties                                                                                               Page^S^of^
                                                                                                                 Case Number: CR 20-00016 LEK


                                            ADVICE OF PENALTIES AND SANCTIONS


TO THE DEFENDANT:


YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:


         Violating any ofthe foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
         While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will
be consecutive (i.e., in addition to) to any other sentence you receive.
         It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper
with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer ofthe court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.
         If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence, you may
be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
         (1)         an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more- you will be
                    fined not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2)        an offense punishable by imprisonment for a term of five years or more, but less than fifteen years- you will be
                    fined not more than $250,000 or imprisoned for not more than five years, or both;
         (3)        any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4)        a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
          A term ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence imposed. I am aware ofthe penalties and sanctions set forth above.


                                                                                             Defendant's Si^§mt(ur

                                                                    L^S                                  AJZ
                                                                                                    Hty and State



                                              Directions to the United States Marshal

(X)      The defendant is ORDERED released after processing.
()       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or Judge that the
         defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
         produced before the appropriate judge at the time and place specified.


Date:      AjU/AffSjo
            '
                                                                           kWify          Judicial Officer's Mgnature

                                                                  Leslie E. Kobayashi, United States District Judge
                                                                                          Printed name and title
